                      Case 1:18-cv-05987-VSB Document 119
                                                      118 Filed 06/08/20
                                                                06/03/20 Page 1 of 4




                                              THE CITY OF NEW YORK
JAMES E. JOHNSON                             LAW DEPARTMENT                                        AMATULLAH K. BOOTH
Corporation Counsel                              100 CHURCH STREET                                           Senior Counsel
                                                 NEW YORK, NY 10007                                    Tel.: (212) 356-3534
                                                                                                       Fax: (212) 356-3509
                                                                                                       abooth@law.nyc.gov


                                                                      June 3, 2020
        BY ECF
        Honorable Vernon S. Broderick
        United States District Courthouse
        United States District Court
        Southern District of New York                                                  6/7/2020
        500 Pearl Street                                                     Defendants' request for a stay is denied.
        New York, New York 10007                                            However, the parties are granted a 60-day
                                                                            extension of their deadline to submit their joint
                          Re:   Felipe Vivar v. City of New York, et al.    letter and case management plan. The Clerk of
                                18 CV 5987 (VSB)                            Court is respectfully directed to send a copy of
                                                                            this endorsement to the pro se Plaintiff.
        Your Honor:

              I am the attorney in the office of James E. Johnson, Corporation Counsel of the City of
        New York, assigned to the defense of the above referenced matter. Defendants City of New York
        and Angel Bussue respectfully request that the Court stay the present civil proceeding in its
        entirety for ninety (90) days, in lieu of filing a proposed case management plan and joint letter,
        in light of the recent developments surrounding the COVID-19 pandemic. Plaintiff consents to
        this application, also Doreen Dufficy, Counsel for New York Presbyterian Hospital: Gracie
        Square Hospital and Dr. Rebecca Kastopoulous, Gregory J. Radomisli, Counsel for New York
        Presbyterian Hospital, and Dana M. Ricci, Counsel for Selfhelp Community Services, Valerie
        Soto, Rivas Sears, and Dino Diaz all consent to this application.

               By way of background, Plaintiff alleges in the Amended Complaint that, inter alia, he
        was wrongfully taken to the hospital for a mental health evaluation on two separate occasions, by
        members of the New York City Police Department (“NYPD). (See Amended Complaint, Docket
        Entry No. 7). Plaintiff names the City of New York, the New York City Police Department, a
        Human Resources Administration (“HRA”) representative, members of New York Presbyterian
        Hospital (“NYPH”), and various members of the non-profit organization Self-Help Community
        Services (“Self Help”), as defendants.

                As the Court is aware, the country is currently grappling with the COVID-19, or
        coronavirus, pandemic. On March 7, 2020, Governor Andrew Cuomo declared that New York is
        in a state of emergency because of the rapidly developing pandemic situation. On March 13,
         Case 1:18-cv-05987-VSB Document 119
                                         118 Filed 06/08/20
                                                   06/03/20 Page 2 of 4



2020, Mayor Bill de Blasio followed suit, and declared New York City to be in a state of
emergency as well.

        That same day, the United States District Court for the Southern District of New York
(“Southern District”) issued Standing Order 20 MISC 138, which encouraged individual judges
to conduct court proceedings by phone and video conferencing where practicable. Also on
March 13, 2020, the Southern District issued Standing Order 20 MISC 015, which suspended
and tolled service of process requirements and deadlines. On March 16, 2020, the Southern
District issued a Revised Standing Order that further limited access to courthouses.

        On March 20, 2020, Governor Andrew Cuomo issued an executive order mandating that
all non-essential businesses in New York State close, and that New York residents stay inside
their homes unless participating in an essential activity. Also on March 20, 2020, the Southern
District issued a memorandum to the Bar that set forth additional emergency protocols, including
limitations on courtroom use and operations for both criminal and civil matters. To comply with
Governor Cuomo’s latest executive order, and in light of pronouncements from other
governmental and judicial officials, expert recommendations, and the further spread of COVID-
19, the New York City Law Department is requiring that the vast majority of its employees work
from home.

         Of course, working from home creates a number of challenges that directly impact
litigation. For example, corresponding with pro se plaintiffs is particularly difficult in the context
of a work from home situation, because the normal course of communication with these
individuals is through regular mail. Defendants are not physically present to receive mail sent to
the office, and therefore are unable to reliably receive correspondence from pro se plaintiffs.
Moreover, working from home also complicates sending correspondence to pro se plaintiffs.

        Working from home also creates complications in regards to coordinating and taking
depositions. The logistical challenges of arranging for remote depositions are always significant,
and are further exacerbated by the added difficulty of having multiple parties join remotely from
multiple locations, as well as the added difficulty of managing parties’ different technological
capabilities. Preparing witnesses for depositions remotely is also logistically challenging,
particularly when it comes to the review of documents, many of which may not be saved in
formats that are easily shared via electronic means. Moreover, conducting a deposition remotely
simply fails to be an adequate substitute for an in-person deposition; courts in this Circuit have
repeatedly recognized that “an in-person deposition is also preferable in terms of ensuring the
accuracy of the depositions and interpretations” of testimony, Memory Film Prods. v. Makara,
No. 05 Civ. 3735, 2007 U.S. Dist. LEXIS 34110, at *10 (E.D.N.Y. May 9, 2007), and is not a
solution when “testimony is being preserved for trial,” as “it is important to have counsel present
so that the examination most closely approximates that which would occur in the courtroom.” In
re Fosamax Prods. Liab. Litig., 06 MD 1789 (JFK) (JCF), 2009 U.S. Dist. LEXIS 27209, at *30
(S.D.N.Y. Mar. 4, 2009) (collecting cases); see also Gagasoules v. MBF Leasing LLC, 08 Civ.
2409 (ADS) (ARL), 2009 U.S. Dist. LEXIS 119001 (E.D.N.Y. Dec. 22, 2009) (finding remote
deposition unfeasible given “legitimate concern about viewing the plaintiffs’ demeanor”); see
also Petaway v. Osden, 17 Civ. 0004 (VAB), 2018 U.S. Dist. LEXIS 36484, at *9 (D. Conn.



                                                 -2-
         Case 1:18-cv-05987-VSB Document 119
                                         118 Filed 06/08/20
                                                   06/03/20 Page 3 of 4



Mar. 5, 2018) (remote deposition insufficient where plaintiff’s credibility played essential role in
the case”).

        As another example, working from home creates accessibility problems in regards to
documents and files. Although some documents can be easily accessed remotely by electronic
means, many documents and files cannot be so accessed, because of variables such as format or
size. This inaccessibility prevents defendants from having all the information necessary to, inter
alia, fully assess cases, respond to plaintiff’s demands, and otherwise conduct regular business.
Specifically in this action, the City Defendants obtained body-worn camera footage of the two
incidents that are at issue in the Amended Complaint that they believe would be dispositive in
this case, for not only the City Defendants but also possibly some of the other co-defendants.
However, the video files are large and currently cannot be produced to the parties electronically
or provided to Court, in connection with the City Defendants’ anticipated motion to dismiss.
Furthermore, it was brought to our attention that co-defendant New York Presbyterian Hospital
has experienced difficulty accessing Plaintiff’s medical records due to the current pandemic.

        Finally, the agency defendants that must regularly communicate and coordinate with,
e.g., the New York City Police Department (“NYPD”), are facing these same communication
and access challenges as they pursue compliance with Governor Cuomo’s executive order and
seek to protect the health and safety of the individuals in their organizations. These challenges
have already made the fulfillment of document and information requests delayed or
impracticable. Such delays and problems are expected to continue until individuals are allowed
to return to their offices.

        For the reasons set forth above, this Office respectfully requests that the Court grant a
stay of the instant litigation for ninety (90) days in light of the developing situation surrounding
COVID-19. This will give this Office the time and opportunity needed to adjust to these new
circumstances.

       Thank you for your consideration.

                                                              Respectfully submitted,

                                                                     /s/
                                                              ___________________________
                                                              AMATULLAH K. BOOTH
                                                              Senior Counsel
                                                              Special Federal Litigation Division
                                                              cc:

To:   VIA U.S. MAIL
      Felipe F. Vivar
      804 West 180th Street
      Apt. 31
      New York, NY 10033
      Pro Se Plaintiff



                                                 -3-
   Case 1:18-cv-05987-VSB Document 119
                                   118 Filed 06/08/20
                                             06/03/20 Page 4 of 4



VIA ECF
Christopher Allen McLaughlin
Dana M. Ricci, Esq.
Litchfield Cavo, LLP (NYC)
Counsel for Selfhelp Community Services,
Valerie Soto, Rivas Sears, and Dino Diaz
420 Lexington Avenue
Suite 2104
New York, NY 10170

Gregory John Radomisli
Martin Clearwater & Bell LLP (NYC)
Counsel for New York Presbyterian Hospital
220 East 42nd Street, 13th Floor
New York, NY 10017

Daryl Paxson
Doreen Dufficy
Vincent Leonard Gallo, Jr.
Heidell, Pittoni, Murphy & Bach, LLP (WP)
Counsel for New York Presbyterian Hospital:
Gracie Square Hospital and Dr. Rebecca Kastopoulous
81 Main Street
White Plains, NY 10019




                                           -4-
